             Case 1:19-cv-00468-BAM Document 28 Filed 07/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   AL PRINGLE,                                            Case No. 1:19-cv-00468-BAM

10                   Plaintiff,                             ORDER DENYING JOINT STIPULATION
                                                            TO FURTHER MODIFY SCHEDULING
11           v.                                             ORDER WITHOUT PREJUDCE

12   WALMART DISTRIBUTION CENTER, et
     al.,                                                   (Doc. No. 26)
13
                     Defendants.
14
             Currently before the Court is the parties’ stipulation filed on July 16, 2020, seeking to
15
     vacate the Scheduling Order in this case. (Doc. No. 27.) According to the stipulation,
16
     Plaintiff’s counsel has indicated that he can no longer represent his client in this case and
17
     intends to file a petition to be relieved as counsel. (Id.) As a result, the parties request that the
18
     Court vacate all deadlines in the Scheduling Order, including discovery cutoff dates as well as
19
     the pretrial motion deadline. (Id.)
20
             Pursuant to Federal Rule of Civil Procedure 16(b), a scheduling order “may be modified
21
     only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also Johnson v.
22
     Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992). Good cause requires a showing
23
     of due diligence. Johnson, 975 F.2d at 609; Sprague v. Fin. Credit Network, Inc., 2018 WL
24
     4616688, at *4 (E.D. Cal. Sept. 25, 2018) (“[Good cause] requires the party to show that
25
     despite due diligence the scheduled deadline could not be met.”). For example, good cause
26
     may be found where, among other things, the parties show that they were diligent in seeking
27
     a modification once it became apparent it could not comply with the scheduling order. Jackson
28


                                                       1
             Case 1:19-cv-00468-BAM Document 28 Filed 07/20/20 Page 2 of 2


 1 v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999). Additionally, the Local Rules require

 2 counsel to seek any necessary extensions from the Court as soon as the need for the extension

 3 becomes apparent. See Local Rule 144(d). Requests for Court-approved extensions brought on

 4 or after the required deadline are looked upon with disfavor. See id.

 5          Defendant claims that an order vacating the Scheduling Order is appropriate because it

 6 has been unable to conduct any discovery by the deadlines set forth in the Scheduling Order

 7 and it is further unclear whether Defendant will be able to complete its discovery given the

 8 representation from Plaintiff’s counsel that he will be withdrawing from the case. (See Doc.

 9 No. 27 at 5.) However, Plaintiff’s counsel has not yet filed a motion to withdraw in this case.

10 Moreover, the deadline for completion of non-expert discovery lapsed on June 26, 2020,

11 approximately twenty days before the parties’ stipulation was filed. The parties’ stipulation was

12 also filed the day before the July 17, 2020 deadlines for expert disclosure and filing pretrial

13 motions. The parties do not establish that they have been diligent in seeking modification and

14 have not demonstrated good cause for the requested relief. The Court will consider these events

15 in the pending motions for sanctions.

16          Having considered the parties’ stipulation, IT IS HEREBY ORDERED that the parties’

17 request to vacate the Scheduling Order is DENIED without prejudice.

18
     IT IS SO ORDERED.
19
20     Dated:    July 20, 2020                              /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                    2
